Citation Nr: 0428240	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  97-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to automobile and adaptive equipment or to 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1969 
and from October 1971 to October 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1995 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in Atlanta, Georgia.

On June 25, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran claims entitlement to a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment, and, entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, based on a permanent loss of use 
of his extremities.  See 38 C.F.R. §§ 3.808, 3.809, 
3.350(a)(2) (2003).



The veteran's combined service-connected disability 
compensation evaluation is 100 percent.  His service 
connected disabilities include paranoid schizophrenia, 
evaluated as 100 percent disabling; Type II diabetes 
mellitus, evaluated as 20 percent disabling, and a duodenal 
ulcer and disabilities of the right and left knees, each 
evaluated as non-compensably (zero percent) disabling.  He 
alleges that due to his service-connected disabilities he has 
lost the use of his lower extremities so as to preclude 
locomotion without regular and constant use of a wheelchair, 
walker or cane.  He therefore argues that entitlement to 
adaptive housing and an adapted automobile is shown.

The medical evidence of record includes note of diabetic 
neuralgia, multiple joint arthritis, a herniated nucleus 
pulposus with back surgery, and, the veteran having had a 
cerebral vascular accident.  VA treatment records dated in 
February 1996 note that the veteran was using a motorized 
cart and ambulating stiffly with a cane.  A VA outpatient 
treatment record in July 2002 noted that the veteran had open 
wounds on his left foot, and a podiatry consult was ordered 
at that time; the veteran was instructed to be non-weight 
bearing on his left leg and to use a walker at home.  At the 
hearing in June 2004, the veteran was in a wheelchair.  From 
the available medical evidence, however, the Board is unable 
to determine whether the veteran in fact has loss of use of 
his extremities, and, if so, whether such is attributed to 
service-connected disabilities so as to warrant entitlement 
to the benefits sought.  The Board thus finds that a VA 
examination is needed to resolve that medical issue.  See 
38 C.F.R. § 3.159(c)(4).  In addition, at the June 2004 
hearing, the veteran's spouse testified that the veteran had 
been treated at the emergency room of a private hospital due 
to having collapsed.  Records of any such treatment would be 
relevant to the appeal and should be obtained for VA 
consideration.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should contact the veteran and 
request that he identify the private 
hospital which rendered emergency 
treatment to him as testified to by 
spouse at the June 2004 hearing.  The 
veteran should otherwise identify any 
relevant VA or private records pertinent 
to the severity of his service-connected 
disabilities as affecting his need for 
adaptive housing and/or an adapted 
automobile.  After securing any necessary 
release from the veteran, the RO should 
attempt to obtain copies of identified 
records for association with the claims 
file.  

2.  The RO should schedule the veteran 
for a VA examination to determine whether 
service-connected disorders of the knees 
or service-connected Type II diabetes 
mellitus, or a combination of such 
disabilities, has resulted in the loss of 
use of the veteran's lower extremities so 
as to preclude locomotion without use of 
a wheelchair or walker or canes.  The 
claims file must be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All indicated tests and studies 
should be accomplished.  The examiner 
should expressly state the nature and 
severity of functional limitations of the 
lower extremities and/or upper 
extremities resulting from service-
connected disorders of the knees and the 
effects of Type II diabetes mellitus.  
The examiner should comment on the 
effect, if any, on the function of the 
veteran's extremities due to residuals of 
a nonservice-connected cerebral vascular 
accident.  The rationale for all opinions 
expressed should be provided.

3.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on consideration 
of all of the evidence of record.  If the 
RO denies the benefits sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


